Citation Nr: 0025801	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1970, and from May 1984 to September 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

On June 7, 2000, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge [effective September 14, 
2000, a Member of the Board may also be known as a "veterans 
law judge," see 65 Fed. Reg. 55462 (Sept. 14, 2000)], at 
which time he testified with respect to the issue before the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.


FINDING OF FACT

The appellant's claim of service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim of service 
connection for PTSD, but VA has not satisfied its duty to 
assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the evidence, the Board concludes that the 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  This conclusion is supported by several diagnoses of 
PTSD and by implied findings of a relationship between the 
diagnosis and events the appellant claims to have experienced 
during his military service in the Persian Gulf in 1990 (his 
personnel records reflect service in the Gulf in support of 
Operation Desert Storm from January 6 to June 24, 1990).  See 
Gaines v. West, 11 Vet. App. 353 (1998) (claim for PTSD well 
grounded where the veteran submits (1) medical evidence of a 
current disability; (2) lay evidence (presumed to be 
credible) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability); see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (requirement of "current disability" 
met if symptomatology of PTSD demonstrated at the time 
application for benefits filed).  In this case, the medical 
evidence reflected a diagnosis of PTSD when his claim was 
adjudicated by the RO in February 1997, as shown by an April 
1995 discharge summary report from the San Juan VA Medical 
Center, and therefore, the requirement of a "current 
disability" of PTSD is met for purposes of a well-grounded 
claim.  Accordingly, as the appellant's claim of service 
connection for PTSD is well grounded within the analytical 
framework of Gaines and Gilpin, further development, as set 
forth below in the REMAND section of this decision, is in 
order.

The Board acknowledges that with the well-grounded analysis, 
it has addressed an element of the claim that was not 
addressed by the RO and therefore, it must be considered 
whether the appellant has been given adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations, and in finding the 
claim well grounded, has resolved in his favor an issue that 
serves as a "gatekeeping" function in the claims process.  
Cf. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Moreover, by finding the claim well grounded, any further 
challenge on this issue at the Department-level is waived, 
which hereafter accords the appellant the benefit of the duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See Nolen 
v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000).



ORDER

To the extent of the finding that evidence is sufficient to 
well ground the appellant's claim for service connection for 
PTSD, the appeal is granted.


REMAND

Because the appellant has submitted a well-grounded claim of 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).  The regulation governing the award of 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended during the pendency of this appeal.  64 Fed. Reg. 
32807 (June 18, 1999).  The new version of the regulation is 
effective from March 7, 1997, and hence, as this claim was 
still pending on that date, the revised version must be 
considered, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
which was not done when the RO last adjudicated the claim by 
supplemental statement of the case in March 2000.  One of the 
changes to section 3.304(f) stipulates that an award of 
service connection for PTSD depends on whether there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), which the Board observes is a reference 
to a diagnosis made on the criteria set forth in the DSM-IV.  
In lieu of the fact that additional evidentiary development, 
to include stressor-verification development will be 
required, as set forth below, the Board believes that the RO 
should have the appellant examined by VA in order to 
determine whether he has a DSM-IV diagnosis of PTSD based on 
his reported stressors and a complete review of all the 
evidence in the claims file.

The Board notes that precedent holdings of the Court of 
Appeals for Veterans Claims (the Court) issued during the 
pendency of this appeal provide additional guidance for the 
adjudication of claims for service connection for PTSD, 
particularly, with respect to non-combat stressors, at issue 
in this case.  See e.g. Patton v. West, 12 Vet. App. 272 
(1999) (verification of non-combat stressors); Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (sufficiency of information to 
verify stressors); Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Moreau v. Brown, 9 Vet. App. 389 (1996).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the appellant engaged in combat with 
the enemy.  Where a veteran-claimant did not serve in combat 
or the stressor is not related to combat, his lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor, 
and special development procedures are required pursuant to 
the M21-1.  38 C.F.R. § 3.304(d), (f); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Section 5.14(c) (Feb. 20, 
1996).

Although the appellant has provided rather vague stressor 
accounts, many of which are non-combat based (witnessing dead 
bodies of American servicemen caused by accidents, an 
encounter with an irate American serviceman who allegedly 
pointed a loaded M-16 rifle in a tent), the record reflects 
that the RO did not have the benefit of review of his service 
medical records for his second period of service (May 1984 to 
September 1992) which, in light of the Court's precedent 
holdings cited above, makes it necessary to address the 
matter of whether there is sufficient corroboration of the 
appellant's stressors upon completion of the special 
development procedures under M21-1, Part III, Sec. 5.14(c) 
for non-combat stressors, and upon completion thereof, 
further medical development to determine whether any 
"behavioral changes" that occurred at or close in time to 
the alleged stressor incidents could possibly indicate the 
occurrence of one or more of the alleged in-service 
stressors, as described in detail in the M21-1.  With respect 
to the issue of stressor-verification, it is noted that in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.  
In Moreau, the Court stated that credible supporting evidence 
of a stressor may be obtained from service records or "other 
sources."  Id. at 395.

Accordingly, this case is REMANDED to the RO for the 
following development:
1.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
Department of the Army for the purpose of 
requesting that record searches be 
undertaken to obtain any and all 
available service medical and clinical 
records which correspond to medical 
treatment provided to the appellant of 
any kind (inpatient, outpatient, mental 
health clinic, field station, etc.) while 
he was on full-time active duty from May 
1984 to September 1992.  The NPRC and the 
Army should be requested to proceed with 
all reasonable alternative-source 
searches which may be indicated by this 
request.  Efforts to obtain these records 
should be documented and any records 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should contact the appellant 
and request the names and addresses of 
all VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment since September 1992 
which have not already been associated 
with the record, in particular, any 
medical records which correspond to 
treatment at the San Juan-VAMC since his 
last hospitalization at that facility in 
April 1995.  All VA records identified 
should be obtained pursuant to 
established procedures.  With regard to 
the private records, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The RO should also contact the 
appellant and inform him that may submit 
any additional corroborating evidence he 
may have pertaining to alleged stressors 
experienced during his tour of duty in 
the Persian Gulf in 1990.  The appellant 
should be advised that a meaningful 
research of his stressors will require 
him to provide the "who, what, where and 
when" of each stressor.  Further, the RO 
should inform the appellant that he may 
submit any other evidence to verify his 
alleged stressors from military as well 
as nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14(c) for verification of non-
combat stressors is fully accomplished 
and documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

If deemed necessary based on the 
information provided by the appellant, 
the RO should request verification of his 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the appellant's 
allegations of stressors occurring, the 
RO should specify that information.  The 
RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  If the RO finds that the appellant 
has a verified stressor, it should 
schedule a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  This examination, if feasible, 
should be conducted by a psychiatrist who 
has not previously examined, evaluated or 
treated the appellant.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

8.  After completion of the above, the RO 
should readjudicate the issue on appeal 
(service connection for PTSD), with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of the PTSD claim must be 
on a de novo basis as the claim has been 
found well grounded.  Further, the 
readjudication of this claim must be in 
accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the benefit of the 
doubt rule within the analytical 
framework provided by applicable caselaw 
for PTSD claims, such as in the Patton, 
Suozzi, Cohen and Moreau decisions.  In 
this regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

9.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 11 -


